Citation Nr: 0409337	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-02 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility requirements for Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel



INTRODUCTION

The appellant claims that his deceased father had service in 
the Philippine Commonwealth Army in the service of the United 
States during World War II.  The appellant is the veteran's 
son.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from May and July 2002 
determinations by the VA Regional Office (RO).  


FINDING OF FACT

The appellant's father does not have verified active military 
service with the U.S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003).

VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

VA also has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
letters of February and September 2001, prior to the initial 
adjudication of the claim, VA informed the appellant of the 
need to verify his father's alleged active military service.  
In these letters, he was asked to provide a copy of his 
father's military service record and advised of his and VA's 
respective duties.  He was also asked to tell the RO about 
any other information or evidence that he wanted VA to 
attempt to obtain for him.  In May and July 2002 letters from 
the RO, the appellant was notified of the reason for the 
denial of his claim, and that the service department's 
findings concerning his father's service was binding.  The 
December 2002 Statement of the Case (SOC) also notified him 
of the pertinent laws and regulations and the reasons and 
bases for VA's decision.  He has provided argument based on 
these provisions.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Although the RO did not specifically ask the 
appellant to submit any evidence in his possession pertaining 
to the claim, at an informal conference in April 2003, it was 
noted that the appeal process was explained to him and that 
no new evidence was presented.  The agreed upon action was to 
send the case to the Board.  Based on the above analysis, the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.

This case hinges on whether the appellant's father has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice can 
change his legal status.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice 
the appellant might receive.  Any error for noncompliance 
with the notice provisions of the VCAA is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (service during the Iranian hostage crisis is not a 
"period of war" for purposes of entitlement to non-service-
connected pension benefits); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001)(case involved application of 38 U.S.C.A. § 
101(3) to determine whether the appellant was entitled to 
recognition as the surviving spouse of a veteran).  The 
present case involves a question of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant's father had qualifying service.  To the extent in 
which the law is dispositive in this case, the VCAA is not 
applicable.  


Basic eligibility requirements for VA benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2003).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Here, in October 2000, the appellant provided documents from 
the Philippine Post master and the DAV-Phillians Social 
Security Organization, in an effort to establish entitlement 
to VA benefits, based upon his father's purported military 
service.  However, the Philippine government has its own laws 
and regulations which permit recognition of military service 
that is not recognized by the U.S. Army.  In both instances, 
the documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of his 
father's service, as they are not official documents of the 
appropriate U.S. service department.  See 38 C.F.R. § 3.203 
(2003).  Therefore, these documents may not be accepted as 
verification of the appellant's father's service for the 
purpose of receiving VA benefits.

The appellant also provided affidavits from H.L., dated in 
December 1997 and January 2001, and from D.P., dated in 
January 2001.  Both affiants attested, in essence, that they 
had personal knowledge that the appellant's father served in 
the United States military during World War II, and that, the 
appellant was, therefore, entitled to VA benefits based on 
his father's alleged military service with the United States, 
during World War II.  Similarly, these documents may not be 
accepted as verification of the appellant's father's service 
for the purpose of receiving VA benefits because only 
official documents of the appropriate U.S. service department 
can serve that purpose.

More importantly, in May 2002, the Department of the Army 
reported that the appellant's father had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  The service department's findings are binding and 
conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  The appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).

In short, because the appellant's deceased father had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces, he is not considered a "veteran" for 
purposes of establishing eligibility to VA benefits for his 
son, the claimant in this matter.  Therefore, the appellant's 
claim for VA death benefits must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for VA death benefits is 
denied.



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



